                    1    KUTAK ROCK LLP
                        Jacob Song (SBN 265371)
                    2   jacob.song@kutakrock.com
                        5 Park Plaza, Suite 1500
                    3   Irvine, CA 92614-8595
                        Telephone: (949) 417-0999
                    4   Facsimile: (949) 417-5394
                    5   Nicole Moriarty (PHV)
                        Nicole.Moriarty@kutakrock.com
                    6   1625 I St., NW, Suite 800
                        Washington, DC 20006
                    7   Telephone: (202) 828-2446
                        Facsimile: (202) 828-2488
                    8
                        Attorneys for Defendant
                    9
                        MDR GROUP, LLC d/b/a #250—America’s
                10      Mobile Speed Dial, erroneously sued as
                        Mobile Direct Response
                11
                                              UNITED STATES DISTRICT COURT
                12
                                             EASTERN DISTRICT OF CALIFORNIA
                13
                                                     SACRAMENTO DIVISION
                14

                15
                        TERRY STRANGE, an individual,         Case No. 2:19-CV-00135-TLN-CKD
                16      on behalf of all others similarly
                        situated,                             Assigned for All Purposes to:
                17                                            Hon. Judge Troy L. Nunley
                                        Plaintiff,            Courtroom 2, 15th Floor
                18
                              v.                              ORDER GRANTING A 120-DAY
                19                                            STAY AND VACATING THE
                        MDR GROUP, LLC, erroneously           AMENDED PRETRIAL
                20      sued as Mobile Direct Response, and   SCHEDULING ORDER (ECF 20)
                        Does 1-100, inclusive,
                21                                            [Filed concurrently with the Joint
                                        Defendant.            Stipulation to Stay Proceedings Pending
                22                                            Settlement]
                23

                24

                25

                26

                27

                28
                                                                   CASE NO.: 2:19-CV-00135-TLN-CKD
K UTAK R OCK LLP
 ATTORNEYS AT LAW                  ORDER GRANTING A 120-DAY STAY AND VACATING AMENDED PRETRIAL
      IRVINE
                                                                                SCHEDULING ORDER
                    1   PURSUANT TO THE STIPULATION OF THE PARTIES AND GOOD CAUSE
                    2   APPEARING:
                    3         The Parties having shown good cause, the Court orders as follows:
                    4         1.      Proceedings in the above-captioned matter shall be stayed for all
                    5   purposes other than as may be required under Federal Rule of Civil Procedure 23(e)
                    6   for an additional period of one-hundred and twenty (120) days unless earlier
                    7   termination of the stay is requested by a Party in the case and approved by the Court
                    8   after consideration of all timely and proper submissions of the Parties;
                    9         2.      A further extension of the stay may be requested by the Parties for good
                10      cause shown.
                11

                12            IT IS SO ORDERED.
                13
                        DATED: December 2, 2019
                14
                                                                          Troy L. Nunley
                15                                                        United States District Judge

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28                                               -2-
                                                                   CASE NO.: 2:19-CV-00135-TLN-CKD
K UTAK R OCK LLP
 ATTORNEYS AT LAW                  ORDER GRANTING A 120-DAY STAY AND VACATING AMENDED PRETRIAL
      IRVINE
                                                                                SCHEDULING ORDER
